Exhibit 10.1

Execution Version

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, dated as of the
8th day of July, 2009 (this “Amendment”), is made among IPC HOLDINGS, LTD., a
company organized under the laws of Bermuda (“IPC Holdings”). IPCRe LIMITED, a
company organized under the laws of Bermuda (“IPCRe Limited”), Lenders listed on
the signature pages hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Fronting Bank (the “Administrative Agent”).

RECITALS

A. The Credit Parties, the Lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement dated as of April 13, 2006 (as
amended by the First Amendment dated as of January 25, 2008 and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings given to them in the Credit Agreement.

B. IPC Holdings and Validus Holdings, Ltd., a Bermuda exempted company
(“Acquirer”) have proposed a business combination in which, pursuant to the
Amalgamation Agreement (as defined below) upon satisfaction of certain
conditions precedent, IPC Holdings will amalgamate with Validus, Ltd., a Bermuda
exempted company and wholly-owned subsidiary of Acquirer (“Amalco Sub”), into
Validus Ltd. (“NewCo”). Immediately after the consummation of the Amalgamation,
Acquirer will directly own 100% of the equity interests of NewCo.

C. The Credit Parties desire to obtain the consent of the Required Lenders to
the Amalgamation prior to the public announcement thereof and to make certain
amendments to the Credit Agreement, and the Administrative Agent and the
Required Lenders have agreed to make such amendments on the terms and conditions
set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

LIMITED CONSENT

1.1 Subject to the satisfaction of the conditions set forth in Article IV of
this Amendment, the undersigned Lenders hereby each offer their limited consent
to the Amalgamation until the earlier of the following (each, a “Consent
Termination Event”): (i) 5:00 p.m. EST on January 31, 2010, if the Amalgamation
shall not have been consummated by such time; (ii) the date upon which the board
of directors of IPC Holdings shall have withdrawn or withheld its approval of
the Amalgamation or qualified or modified such approval in any material manner
adverse to the Lenders (taken as a whole), or publicly proposed to, or publicly
announced that it has resolved to take any such action; (iii) the date upon
which IPC Holdings



--------------------------------------------------------------------------------

advises the Administrative Agent, or the Administrative Agent otherwise
reasonably determines that the Amalgamation Agreement (as defined below) shall
have been waived, amended, supplemented or otherwise modified in a manner
materially adverse to the Lenders, (iv) the date upon which the Amalgamation
Agreement shall have been terminated by any party thereto, or (v) the failure by
IPC Holdings to pay the closing fees and expenses set forth in Section 7.3
hereof by 5:00 p.m. EDT on July 13, 2009.

1.2 Upon the occurrence of any Consent Termination Event, the limited consent
set forth in Section 1.1 hereof shall upon written notice of the Administrative
Agent to IPC Holdings terminate and be of no further force or effect, and all
rights and remedies with respect to the matters set forth in Section 1.1 hereof
of the Administrative Agent and the Lenders under the Credit Agreement and any
other Credit Document shall, without any further action by any person,
automatically be reinstated as if the limited consent set forth in Section 1.1
hereof had not become effective; provided that the occurrence of a Consent
Termination Event in and of itself shall not constitute a Default or Event of
Default under the Credit Agreement. This limited consent shall not constitute or
be deemed to be a waiver of, consent to or departure from, any other term or
provision in the Credit Agreement, which shall continue in full force and
effect, nor shall this limited consent constitute a course of dealing among the
parties. For the avoidance of doubt, the occurrence of any Consent Termination
Event shall have no effect upon the amendments set forth in Article II herein or
the termination of the Tranche 1 Commitments set forth in Article III herein,
each of which are irrevocable.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the Second Amendment Effective Date:

2.1 Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

“ ‘Acquirer’ means Validus Holdings, Ltd., a Bermuda exempted company.

“ ‘Amalco Sub’ means Validus Ltd., a Bermuda exempted company and a wholly owned
subsidiary of the Acquirer

“ ‘Amalgamation’ means the amalgamation, pursuant to the Amalgamation Agreement,
of Amalco Sub and IPC Holdings into NewCo, with NewCo becoming a Wholly Owned
Subsidiary of Acquirer.

“ ‘Amalgamation Agreement’ means the Agreement and Plan of Amalgamation, dated
as of July [—], 2009, by and among IPC Holdings, Amalco Sub, and Acquirer in the
form attached as Annex A to the Second Amendment, as amended, modified, restated
or supplemented from time to time in accordance with the terms of the Second
Amendment.

 

2



--------------------------------------------------------------------------------

“ ‘NewCo’ means, after the “Effective Time”(as defined in the Amalgamation
Agreement) of the Amalgamation, Validus Ltd., a Bermuda exempted company.”

“ ‘Second Amendment’ means the Second Amendment and Limited Consent to Credit
Agreement dated as of the 8th day of July, 2009 among IPC Holdings, IPCRe
Limited, the Lenders and the Administrative Agent.

“ ‘Second Amendment Effective Date’ shall mean the date upon which the
conditions to the effectiveness of the Second Amendment set forth in Article II
thereof are satisfied or waived in accordance with their terms.”

2.2 Amendments to Section 1.1 Consisting of Modified Definitions. The following
definitions in Section 1.1 of the Credit Agreement are hereby amended in their
entirety to read as follows:

“ ‘Credit Party’ means (i) prior to the Amalgamation, IPCRe Limited or IPC
Holdings, and (ii) after the Amalgamation, IPCRe Limited and NewCo and “Credit
Parties” means all of the foregoing.”

“ ‘Tranche 2 Maturity Date’ means the earlier of (i) the date of consummation of
the Amalgamation or (ii) April 13, 2011.”

2.3 Amendment to Section 2.9(e) (Fees). Section 2.9(e) of the Credit Agreement
is hereby amended by inserting the following proviso at the end thereof:

“provided that upon the earlier of (i) the date 60 days after the Second
Amendment Effective Date and (ii) the date of the consummation of the
Amalgamation, the Tranche 2 Commitment Fee shall be increased to a per annum
rate of 0.15%;”

2.4 Amendment to Section 2.9(f) (Fees). Section 2.9(f) of the Credit Agreement
is hereby amended by inserting the following proviso at the end thereof:

“provided that upon the earlier of (i) the date 60 days after the Second
Amendment Effective Date and (ii) the date of the consummation of the
Amalgamation, the Tranche 2 Letter of Credit Fee shall be increased to a per
annum rate of 0.75%;”

2.5 Amendment to Section 2.19 (Increase in Commitments). Section 2.19 of the
Credit Agreement is deleted in its entirety.

2.6 Amendment to Section 2.20 (Additional Account Parties). Section 2.20 of the
Credit Agreement is hereby amended by adding the words “but prior to the date of
consummation of the Amalgamation” immediately following the words “after the
Effective Date” on the second line thereof.

 

3



--------------------------------------------------------------------------------

2.7 Amendment to Section 3.1 (Syndicated Letters of Credit). Section 3.1(c) of
the Credit Agreement is amended in its entirety to read as follows:

“(c) Expiry Date. Each Syndicated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Syndicated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided, however, that a
Syndicated Letter of Credit shall provide by its terms, and on terms acceptable
to the Administrative Agent, for renewal for successive periods of one year or
less (but not beyond the Final Maturity Date or, if the Amalgamation shall have
been consummated, December 31, 2010) unless and until the Administrative Agent
shall have delivered prior written notice of nonrenewal to the beneficiary of
such Syndicated Letter of Credit (a “Notice of Non-Extension”) no later than the
time specified in such Syndicated Letter of Credit. The Administrative Agent
will give Notices of Non-Extension as to all outstanding Syndicated Letters of
Credit the earlier of (i) the date it is requested to do so by the Required
Lenders pursuant to Section 9.2(e), (ii) if the consummation of the Amalgamation
shall have occurred, January 1, 2010 and (iii) if the consummation of the
Amalgamation shall not have occurred, the Tranche 2 Termination Date. The
Administrative Agent shall promptly provide a copy of any such notice to the
applicable Account Party, unless prohibited by any Requirement of Law from doing
so.”

2.8 Amendment to Section 3.2 (Participated Letters of Credit). Section 3.2(c) of
the Credit Agreement is amended in its entirety to read as follows:

“(c) Expiry Date. Each Participated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Participated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided, however, that a
Participated_Letter of Credit shall provide by its terms, and on terms
acceptable to the Administrative Agent, for renewal for successive periods of
one year or less (but not beyond the Final Maturity Date or, if the Amalgamation
shall have been consummated, December 31, 2010) unless and until the
Administrative Agent shall have delivered prior written notice of nonrenewal to
the beneficiary of such Participated_Letter of Credit (a “Notice of
Non-Extension”) no later than the time specified in such Participated_Letter of
Credit. The Administrative Agent will give Notices of Non-Extension as to all
outstanding Participated_Letters of Credit the earlier of (i) the date it is
requested to do so by the Required Lenders pursuant to Section 9.2(e), (ii) if
the consummation of the Amalgamation shall have occurred, January 1, 2010 and
(iii) if the consummation of the Amalgamation shall not have occurred, the
Tranche 2 Termination Date. The Administrative Agent shall promptly provide a
copy of any such notice to the applicable Account Party, unless prohibited by
any Requirement of Law from doing so.”

2.9 Amendment to Section 3.10 (Conversion of Letters of Credit). Section 3.10 of
the Credit Agreement is deleted in its entirety.

2.10 Amendments to Section 6.1 and 6.2. Upon the consummation of the
Amalgamation, the Credit Parties shall no longer be required to comply with
Sections 6.1, 6.2(a), 6.2(c)(i) and (ii) and 6.2(d)(ii) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

2.11 Amendment to Section 6.10(b) (Collateral). Section 6.10(b) of the Credit
Agreement is amended in its entirety as follows:

“(b) Each Account Party shall at all times cause its respective Borrowing Base
to equal or exceed the sum of 103% of the aggregate principal amount of Tranche
2 Letter of Credit Exposure attributable to such Account Party at such time.”

2.12 Amendment to Section 6.10(e) (Collateral). Section 6.10(e) of the Credit
Agreement is deleted in its entirety.

2.13 Amendments to Article VI (Affirmative Covenants). New Section 6.12 of the
Credit Agreement is hereby amended in its entirety as follows:

“6.12 Amalgamation Matters.

(a) As of the consummation of the Amalgamation, all approvals, permits and
consents of any Governmental Authorities (including, without limitation, all
relevant Insurance Regulatory Authorities) in each jurisdiction where any of IPC
Holdings, Amalco Sub, NewCo, or IPCRe Limited underwrite or engage in material
business or of other Persons (the failure of which to obtain would reasonably
likely be materially detrimental to the Credit Parties or the Lenders), if any,
required in connection with the execution and delivery of the Amalgamation
Agreement and the consummation of the transactions contemplated thereby shall
have been obtained (without the imposition of restrictions or conditions that
are materially adverse to the Administrative Agent, the Fronting Bank or the
Lenders with respect to the transactions contemplated hereby), and all related
filings, if any, shall have been made, and all such approvals, permits, consents
and filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have reasonably requested; all
applicable waiting periods shall have expired or terminated; and no order,
injunction or decree shall have been entered by, any Governmental Authority, in
each case to enjoin, restrain, restrict, set aside or prohibit, or impose
materially adverse conditions upon, the Amalgamation or the consummation of the
transactions contemplated thereby.

(b) The Amalgamation Agreement shall be in full force and effect and shall not
have been amended in a manner that is materially adverse to the Lenders since
the Second Amendment Effective Date except such amendments as have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

2.14 Amendments to Article VII (Financial Covenants). Upon the consummation of
the Amalgamation, the Credit Parties shall no longer be required to comply with
Article VII of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

2.15 Amendment to Section 9.1(q) (Events of Default). Section 9.1(q) of the
Credit Agreement is hereby amended in its entirety as follows:

“(q) Any of the following shall occur:

(i) at any time prior to the consummation of the Amalgamation, (A) any Person or
group of Persons (other than American International Group, Inc. or any of its
Affiliates) acting in concert as a partnership or other group, shall, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, have become, after the date hereof, the
“beneficial owner” (within the meaning of such term under Rule 13d-3 under the
Exchange Act) of securities of IPC Holdings representing the right to exercise
30% or more of the Total Voting Power of the then outstanding securities of IPC
Holdings ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors; or (B) the Board of
Directors of IPC Holdings shall cease to consist of a majority of the
individuals who constituted the Board of Directors as of the date hereof or who
shall have become a member thereof subsequent to the date hereof after having
been nominated, or otherwise approved in writing, by at least a majority of
individuals who constituted the Board of Directors of IPC Holdings as of the
date hereof (or their replacements approved as herein required).

(ii) at any time after the consummation of the Amalgamation: (A) NewCo ceases to
be a Wholly Owned Subsidiary of Acquirer or (v) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of NewCo or IPCRe Limited (except as
permitted hereunder).”

2.16 Amendment to Section 9.2(c). Section 9.2(c) of the Credit Agreement is
hereby amended by deleting the figure “100%” and substituting therefor the
figure “103%”.

2.17 Amendment to Section 12.7. Section 12.7(a) of the Credit Agreement is
hereby amended in its entirety as follows:

“(a) remain in full force and effect until the consummation of the Amalgamation,
and if the Amalgamation shall not have occurred, until the latest of (i) the
payment in full in cash of all Obligations payable under this Agreement and
(ii) the Final Expiry Date.”

2.18 Amendments to Schedules. Schedules 1.1(a) (Commitments) and 1.1(b)
(Borrowing Base) are hereby amended by substituting Schedules 1.1(a) and l.(b)
attached hereto therefor.

ARTICLE III

TERMINATION OF TRANCHE 1 COMMITMENTS

Effective as of the Second Amendment Effective Date, the aggregate Tranche 1
Commitments shall be permanently terminated in whole, and by the execution
hereof of the Required Lenders, the requirement in Section 2.5(b) of the Credit
Agreement to provide 3 Business Days prior written notice to the Administrative
Agent is hereby waived.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF EFFECTIVENESS

4.1 The limited consent set forth in Article I, the amendments set forth in
Article II, and the termination of the aggregate Tranche 1 Commitments shall
become effective as of the date (the “Second Amendment Effective Date”) when,
and only when, each of the following conditions precedent shall have been
satisfied:

(a) The Administrative Agent shall have received counterparts (or other evidence
of execution, including telephonic message, satisfactory to the Administrative
Agent) of this Amendment, which collectively shall have been duly executed on
behalf of the Credit Parties and the Required Lenders.

(b) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Credit Documents are true and correct in all
material respects as of the Second Amendment Effective Date, with the same
effect as though made on such date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

(c) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment or the
Amalgamation Agreement (in the case of the Amalgamation Agreement, provided that
this Amendment and the limited consent in Article I are effective).

(d) The Administrative Agent shall have received evidence satisfactory to it
that an amount of cash equal to 103% of the stated amount of all issued and
outstanding Tranche 2 Letters of Credit has been deposited into the Custodial
Account.

(e) Such other documents, certificates, opinions and instruments in connection
with the transactions contemplated hereby as the Administrative Agent shall have
reasonably requested.

ARTICLE V

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants, on and as of the Second
Amendment Effective Date, that (i) the representations and warranties contained
in the Credit Agreement and the other Credit Documents are true and correct in
all material respects on and as of the Second Amendment Effective Date, both
immediately before and after giving effect to this Amendment (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (ii) this Amendment
has been duly authorized, executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, (iii) no Default or Event
of Default shall have occurred and be continuing on the Second Amendment
Effective Date, both

 

7



--------------------------------------------------------------------------------

immediately before and after giving effect to this Amendment, (iv) the Credit
Parties have heretofore furnished to the Administrative Agent true and complete
copies of the Amalgamation Agreement (including all exhibits and schedules) and
all amendments, modifications and waivers relating thereto (collectively, the
“Amalgamation Documents”) and (v) as of the Second Amendment Effective Date,
none of the Amalgamation Documents has been amended, modified or supplemented,
nor any condition or provision thereof waived, in each case in a manner
materially adverse to the Lenders other than as approved by the Administrative
Agent, and each such Amalgamation Document is in full force and effect.

ARTICLE VI

ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES

Each of the Credit Parties hereby confirms and agrees that, after giving effect
to this Amendment, the Credit Agreement and the other Credit Documents remain in
full force and effect and enforceable against the Credit Parties in accordance
with their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect, and represents and warrants to the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Credit Documents, or if such Credit
Party has any such claims, counterclaims, offsets, or defenses to the Credit
Documents or any transaction related to the Credit Documents, the same are
hereby waived, relinquished, and released in consideration of the execution of
this Amendment. This acknowledgement and confirmation by the Credit Parties is
made and delivered to induce the Administrative Agent and the Lenders to enter
into this Amendment, and each of the Credit Parties acknowledges that the
Administrative Agent and the Lenders would not enter into this Amendment in the
absence of the acknowledgement and confirmation contained herein.

ARTICLE VII

MISCELLANEOUS

7.1 Notice of Non-Extension. After the consummation of the Amalgamation but no
sooner than January 1, 2010, the Credit Parties hereby acknowledge and agree
that each of the Administrative Agent (with respect to any Syndicated Letter of
Credit) and the Fronting Bank (with respect to any Participated Letter of
Credit) is authorized to give Notices of Non-Extension as to all outstanding
Letters of Credit issued by it.

7.2 Joinder of NewCo. As of the consummation of the Amalgamation, the parties
hereto agree that (i) NewCo shall automatically become and shall be deemed for
all purposes to be, a party to the Credit Agreement as a Credit Party as if it
were an original signatory thereto, (ii) that it will be deemed to have been and
be bound, jointly and severally with each other Credit Party, by all of the
conditions, obligations, appointments, covenants, representations, warranties
and other agreements of a Credit Party under, and as set forth in, the Credit
Agreement and the other Credit Documents, (iii) that it assumes all Obligations
of IPC Holdings as a primary obligor, (iv) that it grants and confirms the grant
of a security interest in its Collateral pursuant to the Security Documents,
(v) all references to the term “IPC Holdings” in the Credit Agreement

 

8



--------------------------------------------------------------------------------

and the other Credit Documents shall, unless otherwise specifically provided,
mean NewCo and (vi) NewCo will promptly execute all further documentation,
amendments, supplements, schedules, agreements and/or financing statements
required by the Administrative Agent consistent and in connection with the
Credit Agreement and this Amendment. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to execute any
document, amendment or other agreement necessary to effectuate the foregoing.

7.3 Closing Fees and Expenses. IPC Holdings agrees to pay to the Administrative
Agent: (i) to Wells Fargo Securities, LLC, the fees and, to the extent invoiced,
expenses (including legal fees and expenses) specified in the engagement letter,
dated July 8, 2009, among IPC Holdings, and Wells Fargo Securities, LLC, (ii) to
the Administrative Agent, for the account of each Lender that has approved this
Amendment on or prior to July 8, 2009, an amendment fee equal to 0.125% of the
Tranche 2 Commitment of such Lender, (iii) all accrued and unpaid interest and
fees outstanding with respect to the Tranche 1 Commitments and (iv) all other
fees and reasonable expenses of the Administrative Agent (including, without
limitation, legal fees and expenses invoiced prior to such date) in connection
with the Amendment, and all of the foregoing shall have been paid no later than
5:00 p.m. EDT on July 13, 2009.

7.4 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

7.5 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

7.6 Expenses. All reasonable fees and expenses of counsel to the Administrative
Agent, and all reasonable out-of-pocket costs and expenses of the Administrative
Agent, in each case, in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other Credit Documents delivered in
connection herewith shall have been paid.

7.7 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

7.8 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

9



--------------------------------------------------------------------------------

7.9 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

7.10 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

IPC HOLDINGS, LTD. By:  

/s/ John Weale

Name:  

John Weale

Title:  

President & Interim CEO

 

IPCRe LIMITED By:  

/s/ John Weale

Name:  

John Weale

Title:  

President & Interim CEO

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Fronting Bank and
as a Lender By:  

/s/ Karen Hanke

Name:   Karen Hanke Title:   Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC Bank USA National Association By:  

/s/ JIMMY TSE

Name:  

JIMMY TSE

Title:  

VICE PRESIDENT

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Citibank, N.A. By:  

/s/ Rahul Rajesh

Name:   Rahul Rajesh Title:   Vice President

LOGO [g69789ex10_1pg14b.jpg]

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH By:  

/s/ N J Marchant

Name:   N J Marchant Title:   Director By:  

/s/ I Taylor

Name:   I Taylor Title:   Managing Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., By:  

/s/ Melissa James

Name:  

Melissa James

Title:  

Authorized Signatory

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Bayerische Landesbank,

New York Branch

By:  

/s/ JOSEPH C. CAMPAGNA

Name:  

JOSEPH C. CAMPAGNA

Title:  

SENIOR VICE PRESIDENT

By:  

/s/ STEVEN FIELITZ

Name:  

STEVEN FIELITZ

Title:  

VICE PRESIDENT

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Erin O’Rourke

Name:  

Erin O’Rourke

Title:  

Managing Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT AND LIMITED CONSENT TO

CREDIT AGREEMENT